NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1


                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted March 24, 2010∗
                                      Decided April 1, 2010


                                               Before

                                FRANK H. EASTERBROOK , Chief Judge

                                JOHN L. C OFFEY, Circuit Judge

                                DANIEL A. MANION, Circuit Judge


No. 09-3337                                                      Appeal from the United
                                                                 States District Court for the
ALONZO PERKINS,                                                  Northern District of Illinois,
     Petitioner-Appellant,                                       Eastern Division.

                v.                                               No. 06 C 6642
                                                                 Joan B. Gottschall, Judge.
UNITED STATES OF AMERICA,
      Respondent-Appellee.


                                                Order

      After we affirmed Alonzo Perkins’s conviction and sentence, see 449 F.3d 794 (7th
Cir. 2006), he filed a petition for relief under 28 U.S.C. §2255. The district court denied
this petition, and Perkins appeals.

      His principal appellate argument is that he is entitled to raise an ineffective-
assistance-of-counsel claim on collateral attack even though he did not do so on direct
appeal. This is a puzzling argument, because the district judge well understood that the


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-3337                                                                 Page 2

claim was proper, see Massaro v. United States, 538 U.S. 500 (2003), and resolved on the
merits.

     Perkins submits that counsel was ineffective for failure to file a motion to suppress
evidence. The district court concluded that, even if such a motion had been filed and
granted, Perkins was certain to be convicted, because the prosecution’s other evidence
against him was strong. As a result, he could not have suffered prejudice from counsel’s
omission (and it was correspondingly unnecessary to determine whether counsel’s
performance was substandard). We agree with this analysis, which need not be
repeated here.

      Petitioner’s only other argument is that he should not have been sentenced under
the Armed Career Criminal Act. That contention was fully considered, and rejected, on
direct appeal. We do not see any reason to resolve it differently today.

                                                                                AFFIRMED